Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered January 10, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial by prosecutorial error on summation. We disagree. The majority of the prosecutor’s summation arguments were made in direct response to the summation arguments of defense counsel and constituted fair comment on the evidence (see, People v Miller, 143 AD2d 1055; People v Torres, 121 AD2d 663). Although some of the prosecutor’s remarks were better left unsaid, those remarks did not deprive the defendant of a fair trial (see, People v Sutton, 133 AD2d 655).
We find the defendant’s remaining contention to be without merit. Thompson, J. P., Kunzeman, Eiber and Miller, JJ., concur.